DETAILED ACTION
This action is in response to the Application filed on 02/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/09/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 13 – 15, 18 – 19 is/are objected to because of the following informalities:  
Claims 13 and claim 14 recite “the gain phase circuit” in line 1. It appears that it should be “the gain stage circuit”.
Claim 15 recites “the gain module” in lines 1 and 3. It appears that it should be “the gain generation circuit”.
Claim 18 recites “a frequency control input signal” in line 12. It appears that it should be “the frequency control input signal”.
Claim 18 recites “the XFTE” in line 21. It appears that it should be “the means for generating a transient control signal”.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 18 recites “means for generating from the control output signal of the frequency modulation circuit a transient control signal in response to a transient in the frequency control output signal; and, means for applying the transient control signal to the control output signal to generate a frequency control input signal”.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A variable frequency modulation circuit comprising: a feedback control circuit configured to generate a control output signal from both a predetermined reference and a control input signal, wherein the control input signal corresponds to a pulse-width modulated output delivered to a load through an inductor; a frequency modulation circuit configured to generate, in response to a frequency control input signal, a frequency control output signal corresponding to a switching frequency of at least one switch circuit, wherein the switch circuit is configured to generate the pulse- width modulated output; a crossover frequency tuning engine (XFTE) comprising a high-pass filter and a gain generation circuit and configured to generate from the control output signal of the frequency modulation circuit a transient control signal in response to a transient in the frequency control output signal; and, a gain stage circuit configured to apply the transient control signal to the control output signal to generate a frequency control input signal, wherein the XFTE is configured to generate the transient control signal such that the frequency control input signal causes the frequency modulation circuit to maintain a predetermined relationship between the switching frequency and a crossover frequency, where the crossover frequency corresponds to a frequency of a closed-loop circuit at unity gain, the closed-loop circuit including at least the feedback control circuit and the frequency modulation circuit”. 
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method to dynamically adjust bandwidth in a variable frequency modulation control circuit, the method comprising: provide a feedback control circuit configured to generate a control output signal from both a predetermined reference and a control input signal, wherein the control input signal corresponds to a pulse-width modulated output delivered to a load through an inductor; provide a frequency modulation circuit configured to generate, in response to a frequency control input signal, a frequency control output signal corresponding to a switching frequency of at least one switch circuit, wherein the switch circuit is configured to generate the pulse-width modulated output; generate from the control output signal of the frequency modulation circuit a transient control signal in response to a transient in the frequency control output signal; and, apply the transient control signal to the control output signal to generate a frequency control input signal, wherein the transient control signal is generated such that the frequency control input signal causes the frequency modulation circuit to maintain a predetermined relationship between the switching frequency and a crossover frequency, where the crossover frequency corresponds to a frequency of a closed-loop circuit at unity gain, the closed-loop circuit including at least the feedback control circuit and the frequency modulation circuit”. 
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A variable frequency modulation control circuit comprising: a feedback control circuit configured to generate a control output signal from both a predetermined reference and a control input signal, wherein the control input signal corresponds to a pulse-width modulated output delivered to a load through an inductor; a frequency modulation circuit configured to generate, in response to a frequency control input signal, a frequency control output signal corresponding to a switching frequency of at least one switch circuit, wherein the switch circuit is configured to generate the pulse- width modulated output; means for generating from the control output signal of the frequency modulation circuit a transient control signal in response to a transient in the frequency control output signal; and, means for applying the transient control signal to the control output signal to generate a frequency control input signal, wherein the means for generating the transient control signal is configured to generate the transient control signal such that the frequency control input signal causes the frequency modulation circuit to maintain a predetermined relationship between the switching frequency and a crossover frequency, where the crossover frequency corresponds to frequency of a closed-loop circuit at unity gain, the closed-loop circuit including at least the feedback control circuit and frequency modulation circuit”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,523,102 discloses an apparatus and method for modulating a frequency of a switch signal to achieve a fast transient response while holding the average frequency constant over a predetermined number of N cycles.
US Pub. No. 2017/0126119 discloses feedforward circuit for DC-DC converters with digital voltage control loop.
US Pub. No. 2009/0309567 discloses a digital controller configured to inject a signal into a digital feedback path that facilitates regulation of a power converter and measure the corresponding phase, gain, or frequency. The digital controller may also include an adaptive tuning controller for adjusting power converter operating attributes based in part on the measurements.
US Patent No. 7,622,820 discloses a switch-mode power supply (SMPS) with auto-tuning using limit-cycle oscillation response evaluation.
This application is in condition for allowance except for the following formal matters: Claim Objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838